FILED
                             NOT FOR PUBLICATION
                                                                               DEC 3 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


GRACE BAEK; RICHARD BAEK;                        No.   19-55816
BAEK 153, LLC; PACIFIC
COMMERCIAL GROUP, LLC,                           D.C. No. 8:18-cv-00143-JVS

              Appellants,
                                                 MEMORANDUM*
 v.

JOHN OLAF HALVORSON; WENETA
M.A. KOSMALA, Chapter 7 Trustee;
DAN HALVORSON; JERRY ANN
RANDALL,

              Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted November 16, 2020**
                                Pasadena, California

Before: FERNANDEZ, PAEZ, and OWENS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Grace Baek, Richard Baek, Baek 153, LLC, and Pacific Commercial Group,

LLC (collectively, “the Baeks”) appeal the district court’s order affirming the

bankruptcy court’s order denying the Baeks’ motion to recuse the bankruptcy

judge in the main bankruptcy proceeding. We dismiss for lack of jurisdiction.

      We lack jurisdiction to review the denial of the Baeks’ motion to recuse the

bankruptcy judge. Denial of a motion to recuse is not a final order. See Stewart

Enters., Inc. v. Horton (In re Horton), 621 F.2d 968, 970 (9th Cir. 1980); United

States v. Washington, 573 F.2d 1121, 1122 (9th Cir. 1978). The pragmatic

approach to finality in bankruptcy appeals under 28 U.S.C. § 158(d)(1) does not

change this conclusion. See Eden Place, LLC v. Perl (In re Perl), 811 F.3d 1120,

1126–27 (9th Cir. 2016); SS Farms, LLC v. Sharp (In re SK Foods, L.P.), 676 F.3d

798, 802 (9th Cir. 2012). A bankruptcy court order is final under § 158(d)(1) when

it “1) resolves and seriously affects substantive rights and 2) finally determines the

discrete issue to which it is addressed.” Gugliuzza v. FTC (In re Gugliuzza), 852

F.3d 884, 894 (9th Cir. 2017) (internal quotation marks omitted). The order

denying the Baeks’ motion to recuse is not final; it merely preserves the status quo.

The bankruptcy judge’s actions “may be reviewed throughout the bankruptcy

proceedings” and may be revisited later should additional grounds for recusal

become apparent. SK Foods, 676 F.3d at 802; see also Liteky v. United States, 510


                                           2
U.S. 540, 543, 114 S. Ct. 1147, 1151, 127 L. Ed. 2d 474 (1994).1

      DISMISSED.




      1
         The fact that the Baeks chose to file their recusal motion in the main
bankruptcy proceeding rather than in the bankruptcy adversary proceedings where
the alleged bases for recusal arose does not affect our conclusion.
                                        3